Citation Nr: 0123957	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00 - 20 839	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from May 20, 1953 to March 9, 1959.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of May 2, 2000, from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  That decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a right knee injury.  


FINDINGS OF FACT

1.  A VA rating decision dated June 16, 1960 denied the 
veteran's claim of entitlement to service connection for 
residuals of a right knee injury.  The veteran was notified 
of that adverse determination by RO letter of June 24, 1960.  
He failed to initiate an appeal.  

2.  Additional evidence submitted subsequent to the rating 
decision of June 16, 1960 includes no evidence which bears 
directly and substantially upon the issue under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 21, 1960 VA rating decision denied the veteran's 
claim of entitlement to service connection for residuals of a 
right knee injury is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).


2.  Evidence submitted since the RO's final rating decision 
of June 21, 1960 is not new and material, and the claim of 
entitlement to service connection for residuals of a right 
knee injury is not reopened.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
residuals of a right knee injury.  His claim was previously 
finally denied in June 1960.  As will be discussed in detail 
below, the Board must first determine whether the veteran has 
submitted new and material evidence to reopen his claim.  

In the interest of clarity, the Board will initially review 
the pertinent law and regulations.  The Board will then 
provide a factual background of this issue.  Finally, the 
Board will analyze the issue on appeal and render a decision. 

Relevant law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 
3.303(a) (2001).  

Notwithstanding the lack of a diagnosis during service, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection 
without their aid.  38 U.S.C.A. § 1113(b) (West 1991);  38 
C.F.R. § 3.303(d) (2001);  Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Finality/new and material evidence

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
When such evidence has been submitted, the Board is obligated 
by law to conduct a de novo review of this issue.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996);  Butler v. Brown, 
9 Vet. App. 167, 171 (1996);  38 U.S.C.A. §§ 5108, 7104(b).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. 20.200 (2001).  

Pursuant to  38 U.S.C.A. § 5108, finally disallowed claim is 
reopened when new and material evidence is presented or 
secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  In the Hodge decision, 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  Since the RO's 
January 1992 decision denying entitlement to service 
connection for residuals of a right knee injury was final, 
the case will not be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5107, 5108 (West 
1991);  38 C.F.R. § 3.156(a) (2001).

In  Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2099 (effective November 9, 2000) [to be codified as 
amended at  38 U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001)] pertaining to VA's duty to assist veterans 
in the development of their claims, appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under  38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f). 

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  As the instant appeal to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  


The Board observes that, like most legislation, the VCAA may 
be subject to interpretation and challenge.  The Board is 
aware that subsequent litigation may shed new light on the 
VCAA, including with respect to its application in claims 
such as this one involving the matter of submission of new 
and material evidence.  The Board believes in any event that 
the notice provisions found in the VCAA may still be 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

By RO letter of June 24, 1998, the veteran was informed that 
his claim for service connection for residuals of a right 
knee injury was denied by RO letter of June 24, 1960; that he 
had one year from the date of that letter to appeal that 
determination; that such determination had become final after 
one year; and that new and material evidence was needed to 
reopen that claim.  He was informed that duplicate copies of 
evidence already considered was not new evidence; and that a 
doctor's statement that merely confirmed the diagnosis of a 
condition previously reported by another doctor was also not 
new or material.  Further, it was explained that material 
evidence relates specifically to the issue raised; that 
evidence was not material if it related to the current status 
of a condition for which service connection had already been 
denied; and that to be material, evidence must relate to the 
status of the condition during service or within a reasonable 
period of time following discharge.  He was informed that the 
evidence should be submitted as soon as possible, preferably 
within 60 days, and if not received within one year, benefits 
might not be pain for any period before the date of its 
receipt.  

In another RO letter, dated in September 1, 1998, the veteran 
was notified, in pertinent part, that he had not submitted 
the evidence requested in the RO letter of June 24, 1998, to 
reopen his claim for service connection for residuals of a 
right knee injury, and that because of the absence of such 
evidence, his claim was again denied.  He was asked to submit 
the evidence previously requested as soon as possible; that 
he should let VA know if he were having difficulty obtaining 
such evidence, as VA might be able to assist him; that if the 
requested evidence was 
received by June 24, 1999, the RO would continue processing 
his claim; and that evidence received after that date would 
be considered a new claim.  He was informed of his right to 
appeal that determination, to have representation, and to 
request a personal hearing.  

By RO letter of May 2, 2000, the veteran was informed that 
the prior denial of his claim for service connection for 
residuals of a right knee injury was confirmed because 
although his service medical records showed that he was 
treated for a knee injury in service, it was treated with no 
residuals.  Further, he was informed that no new and material 
evidence had been submitted to reopen that claim; that 
duplicate copies of evidence already considered was not new 
evidence; and that a doctor's statement that merely confirmed 
the diagnosis of a condition previously reported by another 
doctor was also not new or material.  Further, it was 
explained that evidence must be material, that material 
evidence relates specifically to the issue raised; that 
evidence was not material if it related to the current status 
of a condition for which service connection had already been 
denied; and that to be material, evidence must relate to the 
status of the condition during service or within a reasonable 
period of time following discharge.  He was further notified 
that the current decision had been made without obtaining any 
additional evidence.  He was informed of his right to appeal 
that determination, to have representation, and to request a 
personal hearing.  

In his Notice of Disagreement, received at the RO on July 13, 
2000, the veteran stated that he wanted to appear personally 
at the local office before a Member of the Board.  The 
veteran and his representative were given notice of the 
relevant law and regulations, as well as other information, 
in the July 31, 2000 Statement of the Case.  The veteran 
perfected his appeal by submitting a Substantive Appeal (VA 
Form 9), and again requesting a hearing at the RO before a 
Member of the Board.  

An RO letter of December 18, 2000 acknowledged the veteran's 
request for a personal hearing before a traveling Member of 
the Board, and informed him that he had been placed on the 
list of claimants seeking to appear before a traveling 
Member of the Board.  He was also informed that using a 
videoconference hearing might provide a more timely response 
to his particular hearing request.  That procedure was 
described, and the veteran was informed of the action 
necessary to request a videoconference hearing.  

In an RO letter of April 30, 2001, the veteran was informed 
that there had been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The veteran was further informed that the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  The 
veteran was informed of the requirements to reopen a claim 
previously finally denied by a decision of the agency of 
original jurisdiction and the evidence needed to reopen his 
claim, and was provided a medical record release 
authorization for his use in identifying such evidence.  He 
was informed that if such evidence was not received within 60 
days of the date of the current letter, his case would be 
based only upon the evidence currently of record.   

The veteran failed, without explanation, to report for an RO 
hearing scheduled on July 18, 2001, before a traveling Member 
of the Board.  The veteran's service organization 
representative submitted a brief to the Board on July 25, 
2001.  The representative observed that the veteran had 
requested a hearing before a member of the Board  and asked 
that such a hearing be (re)scheduled.  The veteran did not 
respond to an inquiry letter from the Board dated August 8, 
2001 which offered him the choice of several possible types 
of Board hearings (videoconference, travel board at the RO 
and in at the offices of the Board in Washington, D.C.).  As 
noted in that letter, the veteran's failure to respond is 
deemed to be a negative response.  See 38 C.F.R. § 20.704(d) 
(2000).  

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this claim, 
have been fulfilled.  As discussed in detail above, the 
veteran has been accorded ample notice.  The RO in this case 
has provided notification of its decision as to the issue on 
appeal in communications to the veteran and his 
representative dated June 24, 1998, September 1, 1998, May 2, 
2000, and December 18, 2000.  Further, the veteran and his 
representative were given specific written notification of 
the provisions of the VCAA by RO letter of April 30, 2000, 
have been given every opportunity to present evidence and 
argument in support of his claim.  There is no question that 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his claim.  The Board is 
aware of no specific evidence pertaining to this claim which 
exists and which has not been obtained, and the veteran and 
his representative have pointed to none.  Finally, the Board 
observes that the veteran and his representative have been 
accorded full opportunity to present evidence and argument in 
support of his claim.  

Factual Background

Evidence of record in June 1960

Evidence considered at the time of the RO's June 1960 rating 
decision denying the veteran's regarding the veteran's 
original claim of service connection for residuals of a right 
knee injury follows.

The veteran's service medical records show that on service 
entrance examination in May 1953, no abnormalities of the 
knees were shown, and his musculoskeletal system was normal.  
A report of routine medical examination conducted in March 
1957 disclosed no abnormalities of the right knee.  The 
veteran's service medical records show that he was seen in 
September 1958 for a tender knee, possibly Osgood Schlatter's 
disease, with no fever, redness or swelling.  He was give an 
Ace(r) bandage and heat was recommended.  The veteran was again 
seen on two occasions in October 1958 with complaints that 
his right knee had not improved, and was referred to the U.S. 
Public Health Service Hospital, Chicago, for evaluation.  

Medical records of the U.S. Public Health Service Hospital in 
Chicago, Illinois dated in October and December 1958 shows 
that the veteran related that he injured his right knee 
approximately six months earlier while moving a gangway and 
that the soreness had subsided with rubbing of oil of 
wintergreen on the affected knee. However, the right knee had 
given way on him about six weeks previously, causing him to 
fall, with continued episodes of giving way on full weight-
bearing thereafter.  He also related right knee pain, without 
locking.  Physical examination, including X-rays of the 
knees, was completely within normal limits, and a consulting 
orthopedist could find nothing wrong with the right knee.  
The veteran was started on physical therapy; quadriceps 
exercises relieved his symptoms fairly promptly.  The 
diagnosis was: Examination only - right knee.  He was 
discharged to full duty with a recommendation that he 
continue quadriceps exercises.  

No further complaint, treatment, findings or diagnoses of 
residuals of a right knee injury were shown during the 
veteran's remaining period of active service.  On his service 
separation examination, conducted in February 1959, no 
abnormalities of the knees were shown, and his 
musculoskeletal system was normal.  There was a notation that 
the veteran had been treated for a painful right knee in 
October 1958, and that he was currently fully recovered.  

In a VA Form 21-526, Veteran's Application for Compensation 
and Pension, received at the RO in February 1960, the veteran 
claimed  service connection for disabilities which included 
residuals of a right knee injury, claimed to have been 
sustained in April or May 1958.  He cited treatment for a 
right knee injury in Chicago in November 1958.

On VA general medical examination of the veteran, conducted 
in April 1960, he cited a history of being struck on the 
right knee with a gangway; complained that he had occasional 
pain in his right knee, worse when dancing; but reported no 
post-service treatment or hospitalizations for that 
condition.  Examination disclosed that the veteran had a 
normal posture and gait and a full range of motion in all 
joints of the lower extremities, without point tenderness, 
click, crepitation, redness, swelling, effusion, or 
temperature change.  Circumferential measurement at mid-
patellar levels were equal, the cruciate and collateral 
ligaments were intact, and the was no evidence of knee 
instability.  X-rays of the right knee revealed that the 
bones and joints were normal.  The diagnosis was "no 
residuals of a right knee injury."

The June 1960 rating decision

A VA rating decision dated June 21, 1960 denied the veteran's 
claim of entitlement to service connection for residuals of a 
right knee injury on the grounds that no residuals of that 
condition were shown on VA examination, including X-ray 
studies.  The veteran was informed of that action by RO 
letter of June 24, 1960, which notified that while in-service 
treatment for injury to the right knee was shown, no 
residuals of that condition were shown on his recent VA 
examination.  That letter further informed him of the issues 
addressed, his right to appeal those determinations, and the 
time limit for doing so. The veteran failed to initiate an 
appeal, and that decision became final after one year. 

The "new" evidence.

The additional evidence submitted since the last final 
disallowance of the veteran's claim in June 1960 includes an 
application submitted by the veteran in September 1991 citing 
treatment for a right knee condition at the Merchant Marine 
Hospital in Chicago [also known as the U.S. Public Health 
Service Hospital, Chicago] in 1958, but reporting no post-
service private or VA treatment for that condition.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on March 30, 1998, the veteran sought to 
reopen his claim for a right knee disability, citing in-
service treatment in-service treatment in the Merchant Marine 
Hospital in Chicago [also known as the U.S. Public Health 
Service Hospital, Chicago] in 1958, The veteran reported no 
post-service treatment for residuals of a right knee injury.  
He complained of pain on walking.  

As noted in the Introduction, the veteran's claim was denied 
by the RO in May 2000, based on its finding that he had not 
submitted new and material evidence which was sufficient to 
reopen his claim.  This appeal followed.  


Analysis

In June 1960, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a right 
knee injury.  The original decision determined that although 
the service medical records showed treatment for injury to 
the right knee, no residuals of that injury were found on VA 
examination conducted in April 1960.  The veteran was 
informed of that action by RO letter of June 24, 1960, which 
notified him that although his service records showed 
treatment for injury to the right knee was shown, no 
residuals of that condition were shown on the last 
examination.  No Notice of Disagreement or other 
correspondence was received from the veteran within the one-
year period following this decision.  Thus, the June 1960 RO 
decision became final.  38 U.S.C.A. 7105; 38 C.F.R. 20.201, 
20.302, 20.1103 (2000).  

As discussed above, in order for the veteran's claims to be 
reopened, new and material evidence must be presented.  38 
U.S.C.A. § 5108;  38 C.F.R. § 3.156(a);  See 
Hodge,155 F.3d at 1363.  In subsequent efforts to reopen his 
claim of entitlement to service connection for residuals of a 
right knee injury, most recently in March 1998, the veteran 
has merely cited treatment in the Merchant Marine Hospital in 
Chicago [also known as the U.S. Public Health Service 
Hospital, Chicago] in 1958.  This information was of record 
at the time of the initial denial of service connection in 
June 1960.

No other evidence, argument or documentation has been 
submitted by or on behalf of the veteran.  Indeed, the 
veteran has reported no post-service treatment for residuals 
of a right knee injury whatsoever.

As described previously, the evidence before the RO in June 
1960 showed that although the veteran was seen in 1958 for 
complaints of a tender knee and that he was referred to the 
U.S. Public Health Service Hospital for evaluation, physical 
examination of the veteran at that facility, including X-rays 
of the knees, was completely within normal limits;  a 
consulting orthopedist could find nothing wrong with the 
right knee; and he was discharged to full duty.  No further 
complaint, treatment, findings or diagnoses of residuals of a 
right knee injury were shown during the veteran's remaining 
period of active service; his service separation examination 
disclosed no abnormalities of the knees and it was noted that 
the veteran was currently fully recovered from a painful 
right knee in October 1958.  
Further, the April 1960 VA general medical examination of the 
veteran was pertinently normal;  X-rays of the right knee 
revealed that the bones and joints were normal. The report of 
the April 1960 VA examination specifically indicated "no 
residuals of a right knee injury."

In short, the June 1960 VA decision which denied the 
veteran's claim was based on medical evidence which stood for 
the proposition that any residuals of the alleged knee injury 
were acute and transitory and that no current right knee 
disability existed.  The critical inquiry, therefore, is 
whether any of the newly submitted evidence establishes that 
he currently has residuals of a right knee injury which was 
sustained in service.  In order to constitute "material" 
evidence, the recently submitted evidence must at least 
demonstrate the presence of the claimed disabilities, 
residuals of a right knee injury.  Cf. Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997);  Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998). [service connection may not be granted 
unless a current disability exists].  In this critical 
respect, the record reflects that no additional medical 
evidence has been added to the record since the last final 
rating decision denying that claim in June 1960.  There thus 
still is no competent medical evidence demonstrating or 
diagnosing any current residuals of the alleged right knee 
injury during service.

The veteran complained in March 1998 of right knee pain.  To 
some extent this complaint is duplicative of the evidence of 
record in June 1960.  See the April 1960 VA examination 
report, item # 17 [present complaint].   As the probative 
value of the veteran's statements had been previously 
assessed and rejected by the RO in its prior final denial of 
his claim in June 1960 , these statements are redundant of 
prior contentions and do not constitute new and material 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

In addition, to the extent that the veteran is attempting to 
establish through his own statements that he currently has a 
disability which is related to the alleged knee injury during 
service over forty years ago, it is now well established that 
although he is competent to report his symptoms, as a lay 
person without medical training he is not competent to 
expound on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the additional evidence submitted by the 
veteran in order to reopen his claim of entitlement to 
service connection for residuals of a right knee injury does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board finds that new and material evidence has not been 
submitted, and the veteran's claim of entitlement to service 
connection for residuals of a right knee injury is not 
reopened.  The benefits sought on appeal remain denied.

Additional comment

As indicated above, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under  38 U.S.C.A. § 5108 before VA has a 
statutory duly to assist the veteran in the development of 
his claim.  See 38 U.S.C. § 5103A(f).  As discussed above, 
the Board has determined that new and material evidence has 
not been submitted to reopen the veteran's claims for service 
connection for residuals of a right knee injury.  
Accordingly, the Board does not believe that VA's duty to 
assist attaches to this case.  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a right knee injury, the benefit sought on appeal remains 
denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




 

